Citation Nr: 0114583	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to a higher rating for infraspinatus 
tendinitis of the right shoulder, initially rated as 
noncompensable.

3.  Entitlement to a higher rating for fracture of the 
proximal fifth phalanx of the left hand, initially rated as 
noncompensable.

4.  Entitlement to a higher rating for right knee patellar 
tendinitis and degenerative joint disease, and for arthritis 
of the lumbar spine, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1963 to May 1967, and 
from May 1968 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that, among other issues, 
(1) denied service connection for chronic obstructive 
pulmonary disease; (2) granted service connection for 
infraspinatus tendinitis of the right shoulder, and assigned 
a zero percent evaluation under diagnostic code 5024, 
effective from October 1997; (3) granted service connection 
for fracture of the proximal fifth phalanx of the left hand, 
and assigned a zero percent evaluation under diagnostic code 
5227, effective from October 1997; and (4) granted service 
connection for right knee patellar tendinitis and 
degenerative joint disease, and for arthritis of the lumbar 
spine, and assigned a 10 percent evaluation under diagnostic 
code 5010, effective from October 1997.  The veteran 
submitted a notice of disagreement in May 2000, and the RO 
issued a statement of the case in June 2000.  The veteran 
submitted a substantive appeal in August 2000.

The July 1999 RO rating decision also denied service 
connection for a borderline ECG, a positive tuberculosis tine 
test, a disability of the cervical spine, a disability of the 
thoracic spine, hyperlipidemia, and for heartburn, on the 
basis that the claims were not well grounded.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  This Act eliminated the well 
groundedness requirement for claims of service connection, 
and provided for the re-adjudication of claims denied on the 
basis of well groundedness between July 1999 and 
November 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  In any event, the veteran has not submitted a notice 
of disagreement with these decisions, and the issues have not 
been certified for appellate consideration.  The Board has no 
jurisdiction to decide these claims.  See VAOPGCPREC 9-99 
(1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran's only post-service VA examination took place in 
April 1999.  The examiner noted that no medical records were 
available for review.  In a brief presented to the Board in 
January 2001, the veteran's representative asked that this 
case be remanded for new examinations.

The duty to assist veterans with the development of their 
claims, includes affording medical examination that considers 
prior medical examinations and treatment.  Colayong v. West, 
12 Vet App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 
119, 127 (1999); see also Smith v. Gober, 14 Vet App 199 
(2000) (vacated on other grounds).

The veteran contends that he has chronic obstructive 
pulmonary disease due to military service, and that he is 
entitled to service connection.

X-rays taken of the veteran's chest in service in 1993 
revealed a 6.0-millimeter calcific density at the right lung 
base consistent with a calcified granuloma.  The examiner 
concluded that mild chronic obstructive pulmonary disease 
could not be ruled out.

Records show a history of tuberculosis.  Service connection 
has been established for old granulomatous disease of the 
right lung.

The Board notes that the record is unclear as to whether the 
veteran has developed chronic obstructive pulmonary disease 
and, if so, whether his disability is related to an incident 
of service or to a service-connected disability.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current lung disability is related to an 
incident of service or a service-connected disability.
 
As noted above, that there has been a significant change in 
the law during the pendency of this appeal.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the conditions at issue in 
this appeal since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.  The 
veteran should be advised of any 
deficiency in obtaining the records.

2.  The veteran should be afforded an 
examination to determine the nature, 
severity, and etiology of any current 
lung disability.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:

(a) Whether it is at least as likely 
as not that any current lung 
disability is related to the history 
of tuberculosis noted in service, to 
the x-ray findings reported in 1993, 
or to another incident of service; 
and 

(b) Whether it is at least as likely 
as not that the veteran's service-
connected old granulomatous disease 
of the right lung (or any other 
service-connected disability) caused 
or permanently increased the 
disability found in the veteran's 
lungs.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran should be afforded an 
orthopedic examination to assess the 
severity of his service connected right 
shoulder, left hand, right knee, and 
lumbar spine disabilities.

The examiner should review the claims 
folder prior to the examination and note 
such review in the examination report.  
All indicated studies should be 
performed.

The examiner should note the ranges of 
motion for the affected joints.  The 
examiner should determine whether the 
shoulder, left hand, right knee, or 
lumbar spine disabilities is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should note whether the 
veteran is able to touch the transvers 
fold of the left hand with the fifth 
finger, or to bring the finger to within 
two inches of the transverse fold.

The examiner should also note the normal 
range of motion for the lumbar spine, and 
express an opinion as to whether there is 
mild, moderate, or severe limitation of 
motion.

The examiner should report any other 
abnormality resulting from the service 
connected disabilities, and express an 
opinion as to whether the current 
findings represent improvement or 
worsening in the disability since the 
previous examination in April 1999.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims.
 
5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).





